

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND NOT WITH A VIEW TO OR IN CONNECTION WITH THE SALE OR
DISTRIBUTION THEREOF. SUCH SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, OR ASSIGNED IN THE
ABSENCE OF SUCH REGISTRATION AND QUALIFICATION WITHOUT, EXCEPT UNDER CERTAIN
SPECIFIC LIMITED CIRCUMSTANCES, AN OPINION OF COUNSEL FOR THE HOLDER, CONCURRED
IN BY COUNSEL FOR THE COMPANY, STATING THAT SUCH SALE, TRANSFER, OR ASSIGNMENT
IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID
ACT.
 
PROMISSORY NOTE
 

$100,000
May 14, 2007
Fremont, CA
   


For value received, WaferGen, Inc., a Delaware corporation (“Payor”) hereby
promises to pay, at the Company’s principal office, to Alnoor Shivji or its
assigns (“Holder”), the principal sum of $100,000, together with interest from
the date of this Note on the unpaid principal balance at a rate equal to 7% per
annum, compounded annually, computed on the basis of actual number of calendar
days elapsed and a year of 365 days. This Note is issued pursuant to the Note
and Warrant Purchase Agreement by and between the Payor and the Holder, dated
January 30, 2007, as amended (the “Purchase Agreement”). This Note is subject to
the following terms and conditions:
 
1.     This Note will automatically mature and be due and payable on June 30,
2007 (the “Maturity Date”). Interest shall accrue on this Note but shall not be
due and payable until the Maturity Date. Notwithstanding the foregoing, the
entire unpaid principal sum of this Note, together with accrued and unpaid
interest thereon, shall become immediately due and payable upon an Event of
Default, as this term is defined in Section 4.1 of the Purchase Agreement.
 
2.     The Holder of this Note is entitled to the benefits and subject to
certain obligations under the Purchase Agreement and may enforce the agreements
of the Company contained therein and exercise the remedies provided for thereby.
The benefits and rights of the holder are subject to certain conditions and
restrictions also set forth in the Purchase Agreement, which conditions and
restrictions may be enforced against the holder thereof.
 
3.     All payments shall be made in lawful money of the United States of
America and shall be credited first to the accrued interest then due and payable
and the remainder applied to principal.
 

--------------------------------------------------------------------------------


 
4.     If action is instituted to collect this Note, the Company promises to pay
all costs and expenses, including reasonable attorneys’ fees and court costs,
incurred in connection with such action.
 
5.     Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the holder except in
connection with an assignment in whole to a successor corporation to the Company
provided that such successor corporation acquires all or substantially all of
the Company’s property and assets and the holder’s rights hereunder are not
impaired. The Holder may not assign, pledge, or otherwise transfer this Note
without the prior written consent of the Company, except for transfers between
affiliates, including affiliate funds, or transfers to a partner (or retired
partner), member (or retired member) of the Holder, or transfers by gift, will
or intestate succession to any spouse or lineal descendants or ancestors, if all
transferees agree in writing to be subject to the terms of the Purchase
Agreement and this Note to the same extent as if they were Holders hereunder.
 
6.     Any term of this Note may be amended only with the written consent of the
Company and the Holder. Any amendment or waiver effected in accordance with the
Section 6 shall be binding upon the Company, the Holder and each transferee of
the Note.
 
7.     This Note shall be construed in accordance with the laws of the state of
California, without regard to the conflicts of law provisions of the state of
California or of any other state.

       
WAFERGEN, INC.,
 
A DELAWARE CORPORATION
 
   
   
    By:   /s/ Amjad Huda                                                      
Its:                   CFO                                                      
 

 

--------------------------------------------------------------------------------

